Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Note to Applicant
As below, Applicant may note that claims 9-12 and 16 do not face Prior Art rejections, just Double Patenting rejections.  As always, Applicant may contact the Examiner for further discussion.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Independent claim 1, line 4, should end with an “and” (correcting the typo; because the steps are “deploying … and flowing”).  Claims 2-16 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Davies (3,437,147) (cited by Applicant).
Regarding independent claim 1, Davies discloses A method of plugging at least one opening within a subterranean well (Col. 1, lines 12-13 “perforation plugging elements and methods of using the same” and Figs. 2 & 5), the method comprising: 
deploying at least one diverter pack into the well (Col. 3, lines 24-26 “one or more plugging elements 22 are disposed within the treating fluid within the interior of the casing 14”), wherein the diverter pack (Col. 6, lines 15-17 “the body member 50 comprises an inner core and an outer cover, such as shown in FIGURE 2, the tentacles 52 and 54 may be formed integrally with the cover”; note Col. 4, lines 5-7 “The plugging element comprises a central body member 25 formed of an inner core 25a and a cover 25b disposed about the inner core” and Col. 4, lines 21-26 “the tentacle 27 is formed integrally with the coating 25b in order to facilitate construction of the plugging element. For example, the tentacle may be formed by molding at the time the coating member is applied to the inner core 25a”) comprises: a package portion (central body member 25) and a wing portion (tentacles 52 and 54), wherein the package portion contains a ball (inner core 25a), and
flowing a fluid through the well (Col. 3, lines 49-51 “The tentacles provide an increased surface area to the treating fluid as it flows through the perforations into the adjacent formation”), thereby conveying the at least one diverter pack in the well such that the diverter pack sealingly engages the opening and prevents fluid from flowing through the opening (Col. 3, lines 51-56 “such that the plugging elements are guided to and seat in the casing perforations. The plugging elements are held in place against the perforations by the fluid pressure within the casing string 14”).
Regarding claims 2 and 3, Davies discloses:
(claim 2) wherein the diverter pack comprises a first film (the top portion of cover 25b between tentacles 52 and 54) and a second film (the bottom portion of cover 25b between tentacles 52 and 54); and further
(claim 3) wherein the first film and second film are bonded together in the wing portion and not bonded together in the package portion (i.e., as depicted in Figs. 2 and 5).
As above, the Office observes that the claim language describing “wherein the first and second films are bonded together to form a cavity portion containing the diverter ball element and a wing portion comprising the bonded first and second films” are claimed in product-by-process manner.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113 Product-by-Process Claims.  Accordingly, although Davies does not specifically describe bonding together films to make a cavity and wings, because Davies provides a product that is identical to a one broadly made by the claimed process, Davies anticipates the claim as written.
Regarding claim 14, Davies discloses wherein the at least one opening comprises at least one perforation in a wellbore casing (Col. 3, lines 51-56 “such that the plugging elements are guided to and seat in the casing perforations”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 13 are rejected under 35 U.S.C. 103 as obvious over Davies as in claim 1, and further in view of Baser (2009/0101334) (cited by Applicant).
Regarding claim 4, Davies discloses “As an example of a plugging element which has worked satisfactorily, the core may be made of nylon and the coating of rubber” (Col. 4, lines 15-17).
However, Davies fails to disclose dissolvable materials.  (Nevertheless, Davies does not require the materials be non-soluble, such as the nylon or rubber.)
Baser teaches “A multilayered ball sealer” (abstract) “that adapts to the shape of the perforation opening 405” ([0060]) comprising “a water-soluble material” and “Being water soluble, after a treatment process, the ball sealers 150 gradually dissolve whereby when the hydrostatic pressure reverses the ball sealers 150 readily dislodge from the perforation openings 405” ([0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies to include “wherein the first and second films comprises a first dissolvable material,” such as “water-soluble material” as in Baser, in order to allow that “after a treatment process, the ball sealers 150 gradually dissolve whereby when the hydrostatic pressure reverses the ball sealers 150 readily dislodge from the perforation openings 405.”
Regarding claims 5-7, as in claim 4, Baser teaches “A multilayered ball sealer” (abstract) “that adapts to the shape of the perforation opening 405” ([0060]) comprising “a water-soluble material, e.g., a water-soluble biopolymer or polyvinyl alcohol” ([0061]), “a rubber layer” ([0029]), or “a thermoplastic elastomer that is a combination of co-polymers including at least two of polybutadiene, polyisobutylene, polyisoprene, and polyurethane” ([0057]), and “Being water soluble, after a treatment process, the ball sealers 150 gradually dissolve whereby when the hydrostatic pressure reverses the ball sealers 150 readily dislodge from the perforation openings 405” ([0061]).  “Rubber” refers to styrene-butadiene rubber.
As in claim 4, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies to include “water-soluble material” such as polyvinyl alcohol, rubber, etc. in any/all parts of the ball sealer as in Baser, in order to allow that “after a treatment process, the ball sealers 150 gradually dissolve whereby when the hydrostatic pressure reverses the ball sealers 150 readily dislodge from the perforation openings 405” (thereby including:
(claim 5) wherein the first dissolvable material is a first polyvinyl alcohol (PVA) compound; and/or
 (claim 6) wherein the ball comprises a second dissolvable material that is the same or different from the first dissolvable material; and further
(claim 7) wherein the second dissolvable material is a PVA compound that is the same or different than the first PVA compound).
Regarding claim 8, Davies provides all elements, except wherein the cavity portion contains an additional component than the diverter ball element.
Baser teaches “A multilayered ball sealer” (abstract) “that adapts to the shape of the perforation opening 405” ([0060]) wherein “The multilayered ball sealer 900 has an inner core 901, an intermediate layer 903, and an outer layer 905” ([0055) and “the intermediate layer 903 is manufactured from a material that deforms when seated on a perforation opening and the borehole temperature in the vicinity of the perforation the ball sealer is seated on exceeds a threshold temperature” ([0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies to include “wherein the package portion further contains at least one component in addition to the ball,” such as an “intermediate layer” as in Baser, in order to allow wherein the intermediate layer controls deformation of the plugging element into the perforation, such as wherein the intermediate layer only “deforms when seated on a perforation opening and the borehole temperature in the vicinity of the perforation the ball sealer is seated on exceeds a threshold temperature.”
Regarding claim 13, as in claim 6, Baser teaches “A multilayered ball sealer” (abstract) “that adapts to the shape of the perforation opening 405” ([0060]) comprising “a water-soluble material, e.g., a water-soluble biopolymer or polyvinyl alcohol” ([0061]), “a rubber layer” ([0029]), or “a thermoplastic elastomer that is a combination of co-polymers including at least two of polybutadiene, polyisobutylene, polyisoprene, and polyurethane” ([0057]), and “Being water soluble, after a treatment process, the ball sealers 150 gradually dissolve whereby when the hydrostatic pressure reverses the ball sealers 150 readily dislodge from the perforation openings 405” ([0061]).  “Rubber” refers to styrene-butadiene rubber.
As in claim 4, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies to include “water-soluble material” such as polyvinyl alcohol, rubber, etc. in any/all parts of the ball sealer as in Baser, thereby providing “dissolving the diverter pack,” in order to allow that “after a treatment process, the ball sealers 150 gradually dissolve whereby when the hydrostatic pressure reverses the ball sealers 150 readily dislodge from the perforation openings 405.”

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Davies as in claim 1, and further in view of Watson (2017/0107784) (cited by Applicant).
Regarding claim 15, Davies discloses “the plugging elements are guided to and seat in the casing perforations” (Col. 3, lines 51-56).
However, Davies fails to teach if the plugging elements may also be used to plug open sleeve valves, leaking connections, or corrosion holes.
Nevertheless, these appear to be openings like perforations which would also naturally be plugged by Davies’ plugging elements.  For example, Watson teaches “A fibrous plugging device” wherein “The fibrous plugging device engages an opening in the well, and thereby seals off the opening” (abstract) wherein “The device can be used to block open sleeve valves, perforations or any leak paths in a well (such as, leaking connections in casing, corrosion holes, etc.)” ([0029]). 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies to include “wherein the at least one opening comprises an open sleeve valve, a leaking connection in a wellbore casing, or a corrosion hole,” as in Watson, in order to seal off any of these openings as needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,125,047 (also parent Application 16/735,026) in view of claims 4-20 of U.S. Patent No. 11,125,047, Davies, and Watson. 
Applicant may note that the original Restriction Requirement mailed 28 October 2020 in parent Application 16/735,026 was directed to the distinct statutory categories of Group I method claims and Group II plugging element/diverter pack claims.  Applicant elected the Group II plugging element/diverter pack claims on 23 December 2020.  However, Applicant presented new Group I method claims on 13 April 2021 which were rejoined with the Group II plugging element/diverter pack claims upon Allowance on 19 May 2021, and the current claims would be obvious over the new rejoined Group I method claims.  Thus, the current method claims should have been presented in the parent Application at that time (13 April 2021) as well instead of through a Divisional as present.
Regarding independent claim 1, 11,125,047 claims A method of plugging at least one opening within a subterranean well (claim 1 “plugging an opening in a subterranean well”), the method comprising: 
deploying at least one diverter pack into the well (in order to perform claim 1 “plugging an opening in a subterranean well”), wherein the diverter pack comprises: a package portion (claim 1 “a cavity portion”) and a wing portion (claim 1 “a wing portion”), wherein the package portion contains a ball (claim 1 “containing the diverter ball element”), and
flowing a fluid through the well, thereby conveying the at least one diverter pack in the well such that the diverter pack sealingly engages the opening and prevents fluid from flowing through the opening (in order to perform claim 1 “plugging an opening in a subterranean well”).
For example, the reference to Davies demonstrates that “plugging an opening in a subterranean well” as in 11,125,047 claim 1 would refer to deploying the plugging element and flowing a fluid (Col. 3, lines 24-51).
Regarding claims 2, 3, and 16, these correspond to 11,125,047 claim 1.
Regarding claims 4-12, these correspond to 11,125,047 claims 2/5, 6, 3/8, 9, 10, 10, 19, 10, and 20, respectively.
Regarding claim 13, this would naturally flow from the dissolvable material in 11,125,047 claims 2 and 3.
Regarding claims 14 and 15, this would be obvious over Davies and Watson as in the Prior Art rejections above, in order to perform 11,125,047 claim 1 “plugging an opening in a subterranean well.”

Conclusion
As above, Applicant may note that claims 9-12 and 16 do not face Prior Art rejections, just Double Patenting rejections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674